 


110 HRES 1292 IH: Establishing a national goal for the universal deployment of next-generation broadband networks to access the internet and for other uses by 2015, and calling upon Congress and the President to develop a strategy, enact legislation, and adopt policies to accomplish this objective.
U.S. House of Representatives
2008-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
2d Session
H. RES. 1292 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2008 
Ms. Eshoo (for herself, Mr. Markey, and Mr. Doyle) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Establishing a national goal for the universal deployment of next-generation broadband networks to access the internet and for other uses by 2015, and calling upon Congress and the President to develop a strategy, enact legislation, and adopt policies to accomplish this objective. 
 
 
Whereas approximately half of households in the United States subscribe to high-speed data service over current-generation broadband networks, and the number of households subscribing to high-speed data service is growing by more than 20 percent annually; 
Whereas households in the United States have used these networks to access over the Internet and via direct connections an increasingly broad array of critical information, services, and applications; 
Whereas the information, services, and applications households in the United States access through these networks serve important policy priorities of the United States, such as improving health care and education, enhancing access to domestic and international markets, and reducing energy consumption and greenhouse gases; 
Whereas because new information, services, and applications require increasing amounts of bandwidth, and that trend is expected to accelerate dramatically, current-generation broadband networks, with their limited bandwidth capabilities, are proving insufficient to meet the electronic access needs of households in the United States; 
Whereas next-generation broadband networks, with transmission speeds of at least 100 megabits per second, bidirectionally, have the capabilities to provide access to important bandwidth-intensive information, services, and applications being developed and can readily increase these capabilities for future developments; 
Whereas recognizing that next-generation broadband networks are essential to the achievement of social objectives, economic competitiveness, and global leadership, other countries have adopted national objectives and strategies to deploy next-generation broadband networks and are already accelerating the construction of such critical infrastructure to households; 
Whereas next-generation broadband networks in the United States pass through only approximately 5 percent of households today; 
Whereas at the current pace, next-generation broadband networks will not be universally available in the United States for more than 20 years, and, as a result— 
(1)households in the United States will not have access to critical information, services, and applications;  
(2)educators and researchers will be limited in the information and data they can access and disseminate among colleagues, students, and the public;  
(3)entrepreneurs and businesses in the United States will be constrained in developing new products and services that are accessed over the Internet and broadband networks; and  
(4)the overall welfare and economy of the United States will suffer substantially; and 
Whereas key leaders and organizations in academia and the private sector have called recently for the immediate development of a national next-generation broadband network policy and strategy: Now, therefore, be it 
 
That the House of Representatives— 
(1)establishes a national next-generation broadband network goal to bring, by 2010, universal and affordable access to networks with the capability of transmitting data at 10 megabits per second, bidirectionally, and by 2015, universal and affordable access to networks with the capability of transmitting data at 100 megabits per second, bidirectionally, so that households, businesses, and government offices in the United States can freely access the Internet and, via direct connections, access other households, businesses, and government offices; and 
(2)directs the relevant congressional committees to work with the President— 
(A)to develop a strategy to achieve the national next-generation broadband network goal; and 
(B)to begin, by the end of 2009, to enact specific legislation and adopt policies to implement this strategy. 
 
